Exhibit 10.35
  
SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Subscription”) is dated January 27, 2015, by
and between the investor identified on the signature page hereto (the
“Investor”) and Anthera Pharmaceuticals, Inc., a company incorporated and
registered in the State of Delaware (the “Company”).  The Investor and the
Company are parties to a Stock Purchase Agreement dated December 11, 2014 (the
“Stock Purchase Agreement”) pursuant to which the Company has the right to
direct the Investor to purchase registered shares of the Company’s common stock,
$0.001 par value per share, on the terms specified in the Stock Purchase
Agreement, by delivering notice to the Investor.  Purchases of shares pursuant
to the Stock Purchase Agreement are partial consideration for rights granted by
the Company to the Investor under the parties’ Collaboration and License
Agreement dated December 11, 2014 (the “License Agreement”).  The Company
delivered to the Investor the Initial Closing Notice (as such term is defined in
the Stock Purchase Agreement) dated December 22, 2014 directing the Investor to
purchase 2,795,895 shares of the Company’s common stock at a price of $2.50367
per share, for a total purchase price of $7,000,000.  This Subscription is being
entered into in connection with the purchase of such shares as set forth in the
Initial Closing Notice. Therefore, the parties agree as follows:


1.           Subscription.


(a)           Investor agrees to buy and the Company agrees to sell and issue to
Investor such number of the Company’s shares of common stock, $0.001 par value
per share (the “Common Shares”) as set forth on the signature page hereto, for
an aggregate purchase price (the “Purchase Price”) equal to the product of (x)
the aggregate number of Common Shares the Investor has agreed to purchase and
(y) the purchase price per Common Share set forth on the signature page
hereto.  The Purchase Price is set forth on the signature page hereto.  The
Company proposes to enter into substantially this same form of Subscription
Agreement with certain other investors (the “Other Investors”) and expects to
complete sales of the Common Shares to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Subscription and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Subscriptions”.
 
(b)           The Common Shares have been registered on a Registration Statement
on Form S-3 (Registration No. 333-187780) (the “Registration Statement”).  The
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “Commission”) on April 18, 2013, has remained effective
since such date and is effective on the date hereof.  The prospectus included in
the Registration Statement at the time it was declared effective by the
Commission or in the form in which it has been most recently filed with the
Commission on or prior to the date of this Subscription is hereinafter called
the “Base Prospectus.”  Any preliminary form of prospectus which is filed or
used prior to filing of the Prospectus (as hereinafter defined) is hereinafter
called a “Preliminary Prospectus.”  Any reference herein to the Base Prospectus,
any Preliminary Prospectus  or  the Prospectus or to any amendment or supplement
to any of the foregoing shall be deemed to include any documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the Securities Act of
1933, as amended (the “Securities Act”), and also shall be deemed to include any
documents incorporated by reference therein, and any supplements or amendments
thereto, filed with the Commission after the date of filing of the Prospectus
pursuant to Rule 424(b) under the Securities Act, and prior to the termination
of the offering of the Common Shares to the Investor. A final prospectus
supplement will be delivered to the Investor as required by law. Such final
prospectus supplement, in the form in which it shall be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus.”  The Base Prospectus, as
supplemented by the Preliminary Prospectus dated as of January 28, 2015 and the
pricing information conveyed orally to the Investor, are collectively referred
to as the “Disclosure Package.” The Common Shares shall be freely tradable on
the NASDAQ Global Market and the certificates representing the Common Shares
will not contain any restrictive legends or other transfer restrictions and the
Company shall ensure that its transfer agent has no instructions or procedures
that would restrict, impair, impede or delay the sale by the Investor of any
Common Shares on the NASDAQ Global Market (other than restrictions imposed by
the Market Stand-Off agreement in Section 4(c) of this Subscription).
 
(c)        Payment of the Purchase Price for the Common Shares by the Investor
shall take place prior to a closing (the “Closing”). Delivery by the Company of
the Common Shares shall take place at the “Closing”, which shall occur no later
than January 28, 2015 upon satisfaction at or prior to such Closing of each of
the closing conditions set forth in Section 5.1 of the Stock Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         At or prior to the Closing and promptly upon the request of the
Company after the satisfaction of the Company closing conditions set forth in
Section 5.2 of the Stock Purchase Agreement, the manner of settlement of the
Common Shares purchased by the Investor shall be as follows (check one):

 
[____]  A.
The Investor shall remit by wire transfer the amount of funds equal to the
Purchase Price to following account designated by the Company


[          ]




At the Closing, upon receipt of the Purchase Price, the Company shall cause the
Common Shares to be delivered to the Investor, with the delivery of the Common
Shares to be made through the facilities of The Depository Trust Company’s DWAC
system in accordance with the instructions set forth on the signature page
attached hereto under the heading “DWAC Instructions”.


 
— OR —




 
[__X__]  B.
The Investor shall remit by wire transfer the amount of funds equal to the
Purchase Price to following account designated by the Company:



[           ]


Service charge for process by intermediary bank, if any, shall be paid by
the Company.


Delivery versus payment (“DVP”) through DTC (i.e., prior to the Closing, the
Investor shall remit by wire transfer the amount of funds equal to the  Purchase
Price to the account designated by the Company and notify the Company completion
of such remittance.  Prior to the Closing, the Company shall confirm that the
account has a minimum balance equal to the Purchase Price.  At Closing, the
Company shall deliver to the Investor through DTC, the Common Shares registered
in the Investor’s name and address as set forth below, to be deposited and held
in the American Stock Transfer & Trust Company, LLC account set forth on Exhibit
A hereto, for one hundred eighty (180) days after the Effective Date as
described in Section 4(c) herein).  The Company shall notify the Investor of
such deposit of the Common Share with a report created by the American Stock
Transfer & Trust Company, LLC.


IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE COMMON SHARES OR DOES NOT MAKE
PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE COMMON SHARES MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.
 
 
-2-

--------------------------------------------------------------------------------

 


2.             Company Representations and Warranties.


The Company represents and warrants to the Investor as of the date of this
Subscription and as of the Closing  that: (i) it has full corporate power and
authority to enter into this Subscription and to perform all of its obligations
hereunder; (ii) this Subscription has been duly authorized and executed by the
Company and, when delivered in accordance with the terms hereof will constitute
a valid and binding agreement of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity; (iii) the execution and delivery of this Subscription and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (x) the Company’s Amended and Restated Certificate of
Incorporation or other governing documents, or (y) any material agreement or any
law or regulation to which the Company is a party or by which any of its
property or assets is bound; (iv) the Common Shares when issued and paid for in
accordance with the terms of this Subscription will be duly authorized, validly
issued, fully paid and non-assessable; (v) the Registration Statement and any
post-effective amendment thereto, at the time it became effective, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (vi) the Disclosure Package as of the date hereof and the Prospectus
as of its date does not contain, any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; and (vii)
all preemptive rights or rights of first refusal held by shareholders of the
Company and applicable to the transactions contemplated hereby have been duly
satisfied or waived in accordance with the terms of the agreements between the
Company and such shareholders conferring such rights.  The Company also hereby
represents and warrants to the Investor as of the date of this Subscription and
as of the Closing each of the representations and warranties of the Company set
forth in Section 3 of the Stock Purchase Agreement.


3.             Investor Representations, Warranties and Acknowledgments. 


(a)      The Investor represents and warrants to the Company as of the date of
this Subscription and as of the Closing that: (i) it has full corporate power
and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s articles of incorporation or bylaws (or other governing documents),
or (B) any material agreement or any law or regulation to which the Investor is
a party or by which any of its property or assets is bound; (iv) it has had full
access to the Disclosure Package, the Company’s periodic reports and other
information incorporated by reference therein, and was able to read, review,
download and print such materials; (v) in making its investment decision, the
Investor and its advisors, if any, have relied solely on the information
contained or incorporated by reference in the Disclosure Package and on the
representations and warranties and covenants of the Company contained in this
Subscription, the Stock Purchase Agreement and the License Agreement; (vi) it is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities representing an
investment decision like that involved in the purchase of the Common Shares;
(vii) the Investor has had no position, office or other material relationship
within the past three years with the Company or persons known to it to be
affiliates of the Company; (viii), except as set forth below, the Investor is
not a, and it has no direct or indirect affiliation or association with any,
member of FINRA or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof; and (ix)
neither the Investor nor any group of Investors (as identified in a public
filing made with the SEC) of which the Investor is a part in connection with the
offering of the Common Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Shares (or Common Shares convertible into or exercisable
for Common Shares) or the voting power of the Company on a post-transaction
basis. The Investor also hereby represents and warrants to the Company as of the
date of this Subscription and as of the Closing each of the representations and
warranties of the Investor set forth in Section 4 of the Stock Purchase
Agreement.


(b)      The Investor also represents and warrants that, other than the
transactions contemplated hereunder and under the Stock Purchase Agreement, the
Investor has not directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with the Investor, executed any purchase or
sale in Common Shares of the Company, including “short sales” as defined in Rule
200 of Regulation SHO under the Common Shares Exchange Act of 1934 (“Short
Sales”), during the period commencing from the time that the Investor first
became aware of the proposed transactions contemplated hereunder until the date
hereof (the “Discussion Time”).  The Investor has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
 
-3-

--------------------------------------------------------------------------------

 


4.             Investor Covenant Regarding Short Sales and Confidentiality.


(a)  The Investor covenants that neither it nor any affiliates acting on its
behalf or pursuant to any understanding with it will execute any transactions in
Common Shares of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced through a press release and/or
Current Report on Form 8-K.  The Investor covenants that until such time as the
transactions contemplated by this Subscription are publicly disclosed by the
Company through a press release and/or Current Report on Form 8-K, the Investor
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).


(b)  The Company and the Investor agree that the Company shall (a) no later than
9:00 am New York City time on the business day immediately following the
Closing, issue a press release announcing the material terms and conditions of
the purchase of Common Shares by the Investor and (b) on the business day
immediately following the Closing, file a Current Report on Form 8-K with the
Commission including, but not limited to, a form of this Subscription as an
exhibit thereto.  From and after the issuance of such press release, the Company
shall have publicly disclosed all material, non-public information delivered to
the Investor by the Company, if any, or any of its officers or directors.  The
Company shall not provide the Investor with any material, non-public information
following the issuance of the press release.  The Company shall not identify any
Investor by name in any press release without such Investor’s prior written
consent.


(c)  “Market Stand-Off” Agreement.  Investor hereby agrees that it will not,
without the prior written consent of the Company, during the period commencing
on  December 11, 2014 (the “Effective Date” of the Stock Purchase Agreement) and
ending on June 9, 2015 (the date which is one hundred eighty (180) days after
such Effective Date) (i) lend; offer; pledge; sell; contract to sell; sell any
option or contract to purchase; purchase any option or contract to sell; grant
any option, right, or warrant to purchase; or otherwise transfer or dispose of,
directly or indirectly, any Common Shares or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for common stock held
immediately before the effective date of the registration statement for such
offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Shares or other securities, in
cash, or otherwise.


5.             Miscellaneous.


(a)           This Subscription, together with the Stock Purchase Agreement
(which remain in full force and effect), constitute the entire understanding and
agreement between the parties with respect to the purchase of the Common Shares,
and there are no agreements or understandings with respect to the subject matter
hereof which are not contained in this Subscription or the Stock Purchase
Agreement.  This Subscription may be modified only in writing signed by the
parties hereto.


(b)           This Subscription may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  Execution may be made by delivery by facsimile.


(c)           The provisions of this Subscription are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision or part of a provision
of this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely effect the economic rights of either party hereto.


(d)           All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized international overnight courier service such as
Federal Express, or sent via facsimile and confirmed by letter, to the party to
whom it is addressed at the following addresses or such other address as such
party may advise the other in writing:
 
 
-4-

--------------------------------------------------------------------------------

 


To the Company:  as set forth on the signature page hereto.


To the Investor:  as set forth on the signature page hereto.


All notices hereunder shall be effective upon receipt by the party to which it
is addressed.


(e)      This Subscription shall be governed by and interpreted in accordance
with the laws of the State of Delaware for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws.  To the extent determined by such court, the prevailing party
shall reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement or protection of any of its rights under this
Subscription.


 
-5-

--------------------------------------------------------------------------------

 
   
If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.
 

 
ANTHERA PHARMACEUTICALS, INC.
       
By:
 /s/ Paul F. Truex
   
Name:  Paul F. Truex
   
Title:  President and CEO
          Address for Notice:
25801 Industrial Blvd, Suite B
Hayward, CA 94545























[Issuer’s Signature Page to Subscription Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

     
INVESTOR:  ZENYAKU KOGYO CO., LTD.
          By:
/s/ Koichi Hashimoto
     
Name: Koichi Hashimoto
     
Title: President and Chief Executive Officer
          Address for Notice:
5-6-15, Otsuka, Bunkyo
Tokyo 112-8650, Japan
                     
Number of Common Shares: 2,795,895
 
Purchase Price per Common Share: $2.50367
 
Aggregate Purchase Price: $7,000,000
 
 
                                         
DWAC Instructions:
         
Name of DTC Participant (broker-dealer at which the account
or accounts to be credited with the Common Shares are
maintained):
 
 
 
     
DTC Participant Number:
 
 
     
Name of Account at DTC Participant being
credited with the Shares:
 
 
 
     
Account Number at DTC Participant being credited
with the Shares:
 
­­­­­­­­









[Investor’s Signature Page to Subscription Agreement]
 
 
 

--------------------------------------------------------------------------------

 
  
Exhibit A


Custodial Account at American Stock Transfer & Trust Company, LLC




Account Name:
18425 Anthera Pharmaceuticals Inc
Zenyaku Kogyo Co Ltd
*5 6 15 Otsuka
Bunkyo Ku
Tokyo 1128650
Japan


Account Number: 0000010041
D/R Code: 0
Mail Code: 0
Supp Code: 0
Class Code: 031 (“S” Corporation)
Res Code: 216 (Japan)
Spec Acct: 00
Election CD: 0


Shares eligible to be released to Investor after June 9, 2015.
 
 
 

--------------------------------------------------------------------------------